     Case 1:19-cr-00319-ENV Document 1-1 Filed 07/11/19 Page 1 of 1 PageID #: 2
                                                                                      FILED
                                                                                   IN CLERK'S OFFICE
                                                                               U.S. DISTRICT COURT E.D.N.Y.


                                     ^FORMATION SHEET
                                                                                    JUL 11 2019        ★

                             UNITED STATES DISTRICT COURT                      BROOKLYN OFFICE
                            EASTERN DISTRICT OF NEW YORK


                                                                                     KUNTZ,J.
1.       Title of Case: United States v. Daniel Sargeant

2.      Related Magistrate Docket Number(s): N/A

3.       Arrest Date: On the date ofanticipated plea, August 6,200' ?f 3ARA M J
4.      Nature of offense(s):    M Felony
                                 □    Misdemeanor


5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
         E.D.N.Y, Division of Business Rules): Please see enclosed relation letter.

6.       Projected Length of Trial:   Less than 6 weeks         M
                                      More than 6 weeks         □


7.       County in which crime was allegedly committed: Kings County.
         (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10,2012.^                   □ Yes S No

9.       Has this indictment/information been ordered sealed?          S Yes      □ No


10.      Have arrest warrants been ordered?                            DYes     S No


11.      Is there a capital count included in the indictment?          DYes iE No

                                                           HARD P. DONOGHUE
                                                                    es Attorney

                                              By:                     /^>/u
                                                        litman G.S. Knapp
                                                     MarkE. Bini
                                                     Assistant U.S. Attorneys
                                                     718-254-8761




        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
